Citation Nr: 0909131	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard from 1970 to 
2004.  He was mobilized with his unit from January 25, 1991 
to March 26, 1991 and from October 12, 2003 to November 8, 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  

The record reflects that the Veteran was scheduled for a 
Board hearing in March 2007; however, he failed to appear for 
that hearing and provided no explanation for his absence.  
His hearing request, therefore, is deemed withdrawn.  See 
38 U.S.C.A. §§ 20.702(d); 20.704(d).

This appeal was previously before the Board in February 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

National Guard Records, dated prior to any mobilization, 
reflect findings and treatment of high blood pressure.  For 
example, the report of a January 1989 retention examination 
indicates continuation in the "hypertension program."  The 
following blood pressure readings were recorded between 
February and March 1991 (during the Veteran's first period of 
mobilized service): 120/90, 130/100, 120/68, 110/80, and 
128/90.  

With respect to gout, initially the Board notes that a July 
2004 private treatment report shows the Veteran reported 
being diagnosed with gout in 1986.  In February 2008, in 
accordance with the Board's February 2008 remand, the RO sent 
the Veteran a letter asking him to identify places or 
physicians from which he received treatment for gout in the 
1980's.  The Veteran did not respond.  As such, the earliest 
evidence of record describing gout is a November 2000 
permanent physical profile issued by the Army National Guard 
which reflects that the Veteran was prohibited from running 
in order to prevent further aggravation of his "gouty 
arthritis."  

Service treatment records dated in October 2003 reflect a 
diagnosis of "chronic tophaceous gout," and that the 
Veteran was found "not deployable" due to his gout 
condition.  

Subsequent records reveal that the Veteran was medically 
discharged from the National Guard in 2004 due to his gout. 

In view of the foregoing, the question of whether the 
Veteran's gout and hypertension were aggravated during his 
periods of mobilized service from January 1991 to March 1991 
and from January October 2003 to November 2003 should be 
addressed by a medical professional. 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran's claims file should be 
reviewed by an individual(s) with the 
appropriate expertise.  
The reviewer is asked to express an 
opinion as to whether the Veteran's 
hypertension underwent any increase in 
severity beyond its natural progression 
during service between January and 
March 1991 and October and November 
2003.   

Additionally, the reviewer is asked to 
express an opinion as to whether the 
Veteran's gout underwent any increase 
in severity beyond its natural 
progression during service between 
January and March 1991 and October and 
November 2003.  

If any of the requested opinions cannot 
be reached without resort to 
speculation, the reviewer should so 
note.  A complete rationale should be 
provided for all opinions expressed.  

If any of the requested opinions cannot 
be made without a physical examination 
of the Veteran, the RO should schedule 
such examination.

2.	When the development requested has been 
completed, the claims should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  The 
case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


